UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1703



HUDSON CONSTRUCTION COMPANY,

                                               Plaintiff - Appellee,

     versus


DILLINGHAM CONSTRUCTION COMPANY, INCORPORATED,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-277-1)


Submitted:    December 22, 2005            Decided:   March 2, 2006


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Loose, Asheville, North Carolina, for Appellant. Nash
E. Long, III, K. Stacie Corbett, HUNTON & WILLIAMS, L.L.P.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

        This case arises out of a dispute regarding a subcontract

between      Hudson    Construction     Co.     (“Hudson”)    and    Dillingham

Construction Co., Inc. (“Dillingham”).            Hudson brought this action

seeking a declaratory judgment that it did not owe Dillingham

damages.     The district court dismissed Dillingham’s counterclaims

and granted summary judgment to Hudson.               On appeal, Dillingham

argues that the district court lacked jurisdiction to hear the case

and   that   the    district   court   erred    in   dismissing     Dillingham’s

counterclaims.        We affirm.

        In 1999, Wal-Mart Stores, Inc. contracted with Hudson to expand

and improve a Wal-Mart store in Murphy, North Carolina.                   Hudson

subsequently entered into a subcontract with Dillingham for grading,

storm    drainage     and   erosion   control   services     for   the   project.

Dillingham maintains that Hudson owes it damages for causing delays

in construction, for withholding partial payment when Dillingham

refused to use crushed stone to backfill a retaining wall, and for

making deceptive statements about Dillingham’s ability to recover

damages for delay.

        Hudson filed this declaratory judgment action after Dillingham

voluntarily dismissed a state court claim against Hudson for breach

of contract and unfair and deceptive trade practices.               Dillingham’s

answer to Hudson’s claims in this case included as counterclaims all

of the claims that Dillingham had included in its state court

                                        2
action.       The   district   court       dismissed   all   of    Dillingham’s

counterclaims.      The court found that the North Carolina statute of

limitations barred Dillingham’s contract counterclaims and dismissed

Dillingham’s unfair trade practices claim because “the dispute

between these parties does not impact commerce or the public

interest at large.”     The district court ultimately granted summary

judgment to Hudson, finding that Hudson did not owe Dillingham money

under the contract or the state deceptive trade practices act.

     Dillingham first contends that the district court lacked

subject matter jurisdiction to hear the case, arguing that Hudson’s

declaratory    judgment    action    did     not   satisfy   the    amount   in

controversy    requirement     for   diversity      jurisdiction.       Federal

district courts have jurisdiction over civil actions in which the

parties are of diverse citizenship and “the matter in controversy

exceeds the sum or value of $75,000.” 28 U.S.C. § 1332 (2000). The

parties here are diverse, so the only issue is the amount in

controversy.    “[T]he test for determining the amount in controversy

in a diversity proceeding is the pecuniary result to either party

which [a] judgment would produce.”          Dixon v. Edwards, 290 F.3d 699,

710 (4th Cir. 2002) (internal quotation marks omitted).                Although

Hudson is seeking a declaration that it does not owe Dillingham any

money, the record makes clear that the amount involved in the

underlying controversy exceeds $75,000.            For example, Dillingham’s

counterclaims in this action allege that Hudson’s breaches of the

                                       3
subcontract            caused      Dillingham    damages    exceeding      $250,000.

Accordingly, the district court had subject matter jurisdiction to

hear this case.

         Dillingham additionally maintains that the district court erred

when it dismissed Dillingham’s contract counterclaims as time

barred.        We need not reach this issue, however, because Dillingham

fails to claim that the district court improperly granted summary

judgment to Hudson.1               The district court found that the clear and

unambiguous language of the contract permitted Hudson’s actions, and

that Hudson therefore did not breach the agreement.                      Dillingham’s

brief does not challenge the district court’s finding on this point;

as   a       result,    the     district   court’s   dismissal      of   Dillingham’s

counterclaims did not affect the final outcome in this case.                       Even

if   we       were     to   find    that   the   district   court    erred    in   its

determination that Dillingham’s counterclaims were time barred,

Dillingham would still be unable to recover from Hudson given the

grant of summary judgment to Hudson.




         1
      Because Dillingham does not claim anywhere in its brief that
the district court’s final judgment -- a declaratory judgment that
Hudson did not breach the contract and therefore did not owe
Dillingham damages -- was erroneous, we deem these issues abandoned.
See 11126 Baltimore Blvd., Inc. v. Prince George’s County, Md., 58
F.3d 988, 993 n.7 (4th Cir. 1995).

                                             4
     Finally, Dillingham argues that the district court erred in

dismissing the unfair trade practices counterclaim.2          The district

court found that Dillingham’s claim did not satisfy the statute’s

“affecting commerce” requirement because the dispute “does not

impact commerce or the public interest at large.”         North Carolina

precedent supports this finding: “Although commerce is defined

broadly under G.S. § 75-1.1(b) as ‘all business activities, however

denominated,’ the fundamental purpose of G.S. § 75-1.1 is to protect

the consuming public. . . . The proper inquiry is not whether a

contractual relationship existed between the parties, but rather

whether the defendants’ allegedly deceptive acts affected commerce.”

Durling v. King, 554 S.E.2d 1, 4-5 (N.C. App. 2001) (emphasis in

original).    We agree with the district court that “there is no

evidence     of   any   impact    beyond     the   parties’   contractual

relationship.”      Thus,   the   district   court   correctly   dismissed

Dillingham’s unfair trade practices claim and granted summary

judgment to Hudson.




     2
       When the district court granted summary judgment to Hudson
on Dillingham’s unfair trade practices claim, the court expressly
relied on its earlier reasoning in dismissing Dillingham’s
counterclaim.   In addition, Dillingham challenges the district
court’s final decision on the unfair trade practices claim. See
Brief of Appellant at 17 n.4. Thus, Dillingham has not abandoned
its claim of unfair trade practices.

                                     5
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court, and argument would not aid the decisional process.



                                                            AFFIRMED




                                6